DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmitting antennas” and the “receiving antennas” recited in claims 3-5 and 12-14 must be shown or the feature(s) canceled from the claim(s).  Applicant note only one antenna (550) is shown in Figure 5. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0064], the equations (8) and (9) stated that xj = xj + a second term, however, in order for the left side equals the right side, the second term in both equations has to be equaled to zero. According to the invention, this is not the case. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 (lines 5 and 6) and claim 10 (lines 7 and 8), “a gradient descent, GD, algorithm” and “signals, and” should be “a gradient descent (GD) algorithm” and “signals and”, respectively. 
Claims 2, 8, and 9 (lines 1-2) and claims 11 15, 17, and 18 (line 3), “an iterative manner” should be “the iterative manner” for clarity.
Claim 2 (line 6) and claim 11 (line 7), “an detection error” should be “a detection error”.

Claim 9, line 3, “the detection” is suggested changed to “the detection of the set of transmitted signals” for clarity as recited in line 4 of the precedent claim 1.
Line 2 of claims 10-15, 17, and 18, “by said processing circuitry whereby said receiver device is” is suggested change to “by said processing circuitry, cause said receiver device to carry out”.
Claims 3, 4, 7, and 19 depend either directly or indirectly from claim 1, therefore they are also objected.
Claim 16 depends from claim 10, therefore it is also objected.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 11-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 (lines 3, 4, 5, and 7-8), claim 4 (line 5), claim 5 (line 5), claim 7 (line 1), claim 12 (lines 5, 6, 7, 8, and 9-10), claim 13 (line 7), claim 14 (line 7), and claim 16 (line 1), the terms “the ith receiving antenna”, “the kth transmitting antenna”, “the number of receiving antennas and transmitting antennas”, “the number of the transmitting antennas”, “the number of the receiving antennas”, and “the proximity threshold” all lack antecedent basis.
Claim 11, lines 11 and 12, the term “the detected value” also lacks antecedent basis because the common term “a detected value” was recited in both lines 6 and 9 of the claim. In other words, it is unclear which detected value was it referenced to.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a computer-readable medium” recited in the claim would appear to encompass both transitory and non-transitory media, such as a memory or storage device described in paragraph [0088] of the specification.  Therefore, the broadest reasonable interpretation means the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheikh et al. (US 2018/0287675 A1), hereinafter “Sheikh”.
Regarding claim 10, Sheikh illustrates a communication system 100 shown in Figure 1 comprising: a MIMO transmitter 110; a wireless channel 130; and a MIMO receiver 120. The detailed embodiment of the MIMO receiver 120 of Figure 1 is shown in Figure 4 comprising a processing circuitry (processing circuit 406 or controller 416) and a memory (not shown), said memory containing instructions executable by said processing circuitry (par. [0062]) whereby said receiver device is operative to: obtain a set of received signals (by the MIMO receiver 120); determine a channel (channel matrix or channel 130) on which the set of received signals are transported (par. 
Regarding claim 1, claim 1 is a method claim and recites claim features similar to the apparatus claim 10 for the similar reasons stated in claim 10 above.
Regarding claims 9 and 18, as stated in paragraph [0049], wherein the processing circuitry further operative to detect the set of transmitted signals in the iterative manner by ceasing the detection in response to at least a predetermined number of iteration being met in order to minimize S(Hr) over each iteration.
Regarding claim 19, as stated in paragraphs [0017], [0019], and [0062], a computer readable medium (memory) having a computer program stored thereon which, when executed by at least one processor of a device (wireless communication system 100), causes the device to carry out the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh in view of Ahlander (US 2012/0230220 A1).
Regarding claims 7 and 16, although Sheikh does not explicitly show or teach that a proximity threshold depends on the modulation mode, it appears not new to a skilled artisan that further processing can be performed in Sheikh’s MIMO receiver 120 after the MMSE detection of the transmitted signal to provide demodulation or further detection operations with a proximity threshold.
Ahlander relates to SC-FDMA symbol detections based on noise power measurements and teaches in paragraph [0066] that a detection threshold αmodulation (N) depends on both the modulation scheme and the number of sub-carriers per SC-FDMA symbol.
.

Allowable Subject Matter
Claims 2-6, 8, 11-15, and 17 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed-Quameur et al. relates to a method and system for multiple-user channel estimation in a multi-access network.
Khojastepour et al. relates to optimization of multi-user downlink linear MIMO precoding systems with quantized feedback.

BHARADIA et al. relates to cancellation of self-interference in full-duplex wireless communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/YOUNG T. TSE/Primary Examiner, Art Unit 2632